Citation Nr: 1314256	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  06-07 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned in April 2011.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in July 2011 and October 2012 for additional development.  The case has now been returned to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Board remanded the Veteran's case to contact the Veteran and request copies of all documents submitted to the Board in August 2012, including any statements and records included in the August 2012 submission as many records were illegible.  It was noted that the records "must be included in the claims file."  The AMC/RO was then requested to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed back and left shoulder disabilities.  

On remand, the AMC sent the Veteran a notification letter on November 16, 2012 to the Veteran's current address requesting that the Veteran submit copies of all documents submitted to the Board in August 2012, including any statements and records included in the August 2012 submission.  On a copy of the November 16, 2012 letter, the AMC noted that a response from the Veteran was not received as of December 17, 2012.  Following the November 16, 2012 letter, but before the expiration of the thirty days to submit evidence, a VA examination was provided on December 6, 2012.  On December 18, 2012, the Veteran submitted copies of the evidence submitted to the Board in August 2012, including private medical records that were not already associated with the claims file.  Subsequently, the AMC issued a supplemental statement of the case (SSOC) dated in February 2013, noting review of some of the private medical evidence submitted.  The February 2013 SSOC was not sent to the Veteran's current address.    

In light of the above, the Board finds that additional development is required.  First, in the November 16, 2012 letter, the Veteran was asked to submit evidence within 30 days.  However, the Veteran was scheduled for a VA examination on December 6, 2012, before the expiration of the 30 day period to submit evidence.  The December 2012 VA examiner noted review of the claims file; however, the Veteran submitted additional evidence on December 18, 2012, to include private medical records that were not associated with the claims file at the time of the December 2012 VA examination.  Therefore, the December 2012 examiner did not have a complete record at the time of the VA examination.  The Veteran's representative has stated that this is in violation of the October 2012 remand instructions.  As noted above, the Board's October 2012 remand requested that any evidence submitted by the Veteran must be associated with the claims file and then schedule the Veteran for a VA examination.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans' Claims, holding "when remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance."  The Board agrees.  As the complete record was not before the December 2012 VA examiner, the Board finds that a clarifying opinion is required as to the etiologies of the claimed low back disability and left shoulder disability.  In addition, the Board notes that the VA examiner provided a rationale that the Veteran's conditions were not caused by service and that the conditions were most likely than not secondary to menopause, aging, gender, inadequate intake of calcium and Vitamin D, and lack of weight-bearing exercise.  The Board finds this rationale to be conclusory in light of the Veteran's reports of back pain during active service and the Veteran's reports of back pain since service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, on remand, the examiner should be asked to discuss this evidence in connection with the provided medical opinion(s).  

In addition, as noted by the Veteran's representative, the Board notes that the February 2013 SSOC was sent to the Veteran's prior address.  Therefore, the AMC/RO should ensure that the new SSOC is sent to the Veteran's current address as listed on the November 2012 notification letter.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to the December 2012 VA examiner or to another suitably qualified VA examiner for a clarifying opinion as to the etiology of the Veteran's claimed low back disability and left shoulder disability.  The examiner should note that the claims file was reviewed.  If the examiner is not available, the AMC/RO should request that an appropriate examiner review the claims file and prior examination reports. 

The examiner is asked to answer the following:

(a).  Furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability:  (i) had its onset during active duty from August 1965 to August 1967; or, (ii) that such disability was caused by any incident or event that occurred during such period (i.e. the automobile accidents in service)?  

(b).  Furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left shoulder disability: (i) had its onset during her active duty from August 1965 to August 1967; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the automobile accidents in service or overuse due to her military duties)?

In providing the opinions, discuss the Veteran's statements regarding the onset of her pain and the service treatment records revealing complaints of back pain.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinion provided.  

2.  Following completion of the foregoing, the AMC/RO should readjudicate the merits of the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case that considers all evidence received and ensure that the supplemental statement of the case is sent to the Veteran's current address as listed on the November 2012 notification letter.  Give an adequate amount of time for response.  Thereafter, return the case to the Board for further appellate consideration.    


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


